Case 19-71228      Doc 50    Filed 01/02/20 Entered 01/03/20 00:35:15              Desc Imaged
                             Certificate of Notice Page 1 of 5



  SO ORDERED.

  SIGNED this 30 day of December, 2019.




                                                    John T. Laney, III
                                           United States Bankruptcy Judge


                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF GEORGIA
                                   VALDOSTA DIVISION

    IN RE:                                        )       CASE NO. 19-71228 JTL
                                                  )
    RICKEY S. CARTER                              )
                                                  )
             DEBTOR                               )       CHAPTER 7

     ORDER ON MOTION TO SURRENDER AND LIQUIDATE LIFE INSURANCE
                              POLICY

             It appears the Trustee filed a Motion to Surrender and Liquidate Life Insurance

    Policy (“Motion”) pursuant to 11 U.S.C. § 363(b) on December 3, 2019. It further

    appears all interested parties were properly notified of the Motion, and no interested party

    filed a timely response as required by the applicable rules.

             It is ORDERED that the Motion is granted.

             It is further ORDERED that the Trustee is authorized to surrender and liquidate

    policy no. XXX062 issued by Federated Life Insurance Company (“Life Insurance

    Policy”) as described in the Motion.
Case 19-71228     Doc 50    Filed 01/02/20 Entered 01/03/20 00:35:15               Desc Imaged
                            Certificate of Notice Page 2 of 5


           It is further ORDERED that the Trustee is authorized to execute any document

    necessary to effectuate the liquidation of the Life Insurance Policy including but not

    limited to the surrender form attached to the Motion.

           It is further ORDERED that the fourteen (14) day stay period set forth in

    Fed.R.Bankr.P. 6004(h) is waived.

                                        END OF ORDER

    Order prepared by:
    Robert M. Matson
    Chapter 7 Trustee
    State Bar No. 477102
    Akin, Webster & Matson, P.C.
    P.O. Box 1773
    Macon, GA 31202
    (478) 742-1889
        Case 19-71228        Doc 50    Filed 01/02/20 Entered 01/03/20 00:35:15             Desc Imaged
                                       Certificate of Notice Page 3 of 5
                                      United States Bankruptcy Court
                                       Middle District of Georgia
In re:                                                                                  Case No. 19-71228-JTL
Rickey S. Carter                                                                        Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113G-7           User: LaSonja_G              Page 1 of 3                   Date Rcvd: Dec 31, 2019
                               Form ID: pdfntc              Total Noticed: 106

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 02, 2020.
db            #+Rickey S. Carter,    235 Walton Way,    Nashville, GA 31639-6455
aty            +Akin, Webster & Matson, P.C.,     Attorney for Trustee,     P.O. Box 1098,    Macon, GA 31202-1098
cr              CNH Industrial Capital America, LLC,     c/o John T. McGoldrick, Jr.,      P.O. Box 1606,
                 Macon, GA 31202-1606
cr              Diversified Financial Services, LLC,     c/o Joseph W. Dent,     320 Residence Avenue,
                 P.O. Box 2008,    Albany, GA 31702-2008
12001722        A&I Products,    25639 Network Plance,    Chicago, IL 60673-1256
12001723       +Ag-Pro Companies,    P.O. Box 95,    Boston, GA 31626-0095
12001724        Alamo Group,    P.O. Box 840341,    Dallas, TX 75284-0341
12001725       +Alexander’s Replacement Parts,     P.O. Box 28,    Winnsboro, TX 75494-0028
12001727       +Amex,   Po Box 297871,    Fort Lauderdale, FL 33329-7871
12001726       +Amex,   Correspondence/Bankruptcy,     Po Box 981540,     El Paso, TX 79998-1540
12040234       +Arrowhead Electrical Products,     3705 95th AVe,    Blaine, MN 55014-3832
12001729        Atlantic Qual.,    P.O. Box 8878,    Carol Stream, IL 60197-8878
12001730       +Bad Boy Inc.,    102 Industrial Drive,    Batesville, AR 72501-9776
12001731       +Bank of Alapaha,    P.O. Box 45,    Alapaha, GA 31622-0045
12003082       +Bank of Alapaha,    c/o Karl E. Osmus,    1010 Williams Street,     Valdosta, Georgia 31601-4039
12001732       +Basic Software Sytems,    905 North Kings Highway,     Texarkana, TX 75501-2201
12001733       +Bell, Inc.,    P.O. Box 223,    Inverness, MS 38753-0223
12001734        Bennett International Logistic,     P.O. Box 100004,    McDonough, GA 30253-9304
12001735       +Blue Diamond Attachments,     4512 Anderson Rd.,    Knoxville, TN 37918-2713
12001736       +Brown Manufacturing,    6001 E. Hwy 27,    Ozark, AL 36360-3965
12001737        Bush Hog, LLC,    P.O. Box 277213,    Atlanta, GA 30384-7213
12001743       +CNH Capital America LLC,     233 Lake Avenue,    Racine, WI 53403-1015
12004538        CNH Industrial Capital America, LLC,     c/o John T. McGoldrick, Jr.,      P.O. Box 1606,
                 Macon, Georgia 31202-1606
12001738       +Card Assets Llc,    600 W Main,    Jacksonville, AR 72076-4432
12001739       +Cathy Walker,    123 Bonnie Lane,    Lake Park, GA 31636-5607
12001741       +Chase Card Services,    Po Box 15298,    Wilmington, DE 19850-5298
12001740       +Chase Card Services,    Attn: Bankruptcy,     Po Box 15298,    Wilmington, DE 19850-5298
12001742        Cinta Corp #220,    P.O. Box 360910,    Cincinnati, OH 45263-0910
12001745       +Coleman Talley, LLP,    c/o Mark Gilbert,     P.O. Box 5437,    Valdosta, GA 31603-5437
12001746        Colonial Life Premium Process,     P.O. Box 903,    Columbia, SC 29202-0903
12001747        Community Coffee Company,     P.O. Box 679510,    Dallas, TX 75267-9510
12001748       +Cowart & Son Storage,    2317 Old Clyattville RD.,     Valdosta, GA 31601-1235
12001749       +David M. Wolfson, P.C.,    c/o Karl Osmus,     1010 Williams Street,    Valdosta, GA 31601-4039
12001750       +Davis, Pickren, Seydel & Sneed,     c/o Patrick Sneed,     285 Peachtree Center Avenue Suite 2300,
                 Atlanta, GA 30303-1232
12001751       +Diamond Mowers Inc.,    P.O. Box 85030,    Sioux Falls, SD 57118-5030
12001752       +Dirt Dog Manufacturing,    2405 US 441 South,     Commerce, GA 30529-4889
12001756        Diversified Financial Services,     P.O. Box 30040,    Omaha, NE 68103-1140
12025211        Diversified Financial Services, LLC,     c/o Joseph W. Dent,     Watson Spence LLP,
                 P. O. Box 2008,    Albany, GA 31702-2008
12001758       +Engine Power Source,    P.O. Box 36190,    Rock Hill, SC 29732-0502
12002562        Farmers and Merchants Bank,     c/o Mark A. Gilbert,    Coleman Talley LLP,     P.O. Box 5437,
                 Valdosta, GA 31603-5437
12001760       +Fausett Oil Company,    P.O. Box 266,    Nashville, GA 31639-0266
12001761        Gardner of Florida Ltd.,     P.O. Box 538176,    Atlanta, GA 30353-8176
12001718       +Georgia Attorney General,     40 Capital Square SW,    Atlanta, GA 30334-9057
12001763        Great Plains,    P.O. Box 226,    Salina, KS 67402-0226
12001764       +Gulf Coast Turf & Tractor,     404 N. Frontage Rd.,    Plant City, FL 33563-9188
12001765        Henry Mitchem Equipment Co.,     P.O. Box 490177,    Leesburg, FL 34749-0177
12001766       +Implement Sales,    1574 Stone Ridge Drive,     Stone Mountain, GA 30083-1404
12001767       +John T. McGoldrick, Jr.,     Attorney at Law,    P.O. Box 1606,    Macon, GA 31202-1606
12001768       +Josh Burke,    2116 Dogwood Drive,    Valdosta, GA 31602-2708
12001769       +Kelley Manufacturing Co.,     P.O. Drawer 1467,    Tifton, GA 31793-1467
12001770        Kimball Midwest,    Dept. L-2780,    Columbus, OH 43260-2780
12001772       +Kubota Credit Corp,    1000 Kubota Dr,    Grapevine, TX 76051-2334
12001771       +Kubota Credit Corp,    Attn: Bankruptcy,     Po Box 2046,    Grapevine, TX 76099-2046
12001778       +LMC-AG, LLC,    P.O. Drawer 3608,    Albany, GA 31706-3608
12001773        Land Pride,    P.O. Box 204183,    Dallas, TX 75320-4183
12001774       +Landoll Corporation,    P.O. Box 469,    Marysville, KS 66508-0469
12001775       +Lane Shark USA LLC,    4600 Highway 97A,     Mc David, FL 32568-1439
12001776        Langdale Fuel Company,    P.O. Box 0746,     Valdosta, GA 31603-0746
12001777      #+Lisa Carter,    235 Walton Way,    Nashville, GA 31639-6455
12001779       +Loftness Specialized Eq Inc.,     P.O. Box 337,    Hector, MN 55342-0337
12001780       +Lovett & Tharpe,    P.O. Box 190,    Dublin, GA 31040-0190
12033523       +Master Craft Industrial Equipment,     333 Southwell Blvd,     Tifton, GA 31794-8828
12001781       +Mastercraft,    333 Southwell Blvd.,    Tifton, GA 31794-8828
12001782        Monroe Tufline Manufacturing Co.,     P.O. Box 7755,    Columbus, MS 39705-0004
12001783       +Mr. Cooper,    Attn: Bankruptcy,    8950 Cypress Waters Blvd,     Coppell, TX 75019-4620
12001784       +Mr. Cooper,    350 Highland,    Houston, TX 77009-6623
12001785       +Nashville Tractor, Inc.,     807 Tifton Rd.,    Nashville, GA 31639-8704
12001787       +Northside Automotive,    P.O. Box 698,    Valdosta, GA 31603-0698
12001788       +Paladin Brands Group, Inc.,     7194 Solution Center,     Chicago, IL 60677-7001
           Case 19-71228      Doc 50    Filed 01/02/20 Entered 01/03/20 00:35:15             Desc Imaged
                                        Certificate of Notice Page 4 of 5


District/off: 113G-7            User: LaSonja_G              Page 2 of 3                   Date Rcvd: Dec 31, 2019
                                Form ID: pdfntc              Total Noticed: 106


12001789          Ricoh,   P.O. Box 740540,    Atlanta, GA 30374-0540
12001790         +Rotary Corporation,    P.O. Box 930216,    Atlanta, GA 31193-0216
12001791          Royal Brass and Hose,    P.O. Box 51468,    Knoxville, TN 37950-1468
12001793         +Shell Credit Card,    P.O. Box 183019,    Columbus, OH 43218-3019
12001794         +Southern Marketing Affil.,    P.O. Box 2247,    Jonesboro, AR 72402-2247
12001795         +Sparex Inc.,    1500 North Raddant Rd.,    Batavia, IL 60510-1377
12001797         +Studstill Firm, LLP,    Attn: Danny Studstill,    P. O. Box 647,    Nashville, GA 31639-0647
12001798         +Tag Manufacturing, Inc.,    P.O. Box 23667,    Chattanooga, TN 37422-3667
12001799          Tarver Sales,    84636 Highway 25,    Folsom, LA 70437-5826
12049582         +The Hydraulic Shop, LLC,    829 S. St. Augustine Rd.,     Valdosta, GA 31601-3588
12001800         +The Perry Company,    500 S. Valley Mills Drive,    Waco, TX 76711-1176
12001717          U.S. Attorney General,    U.S. Department of Justice,     950 Pennsylvania Avenue, NW,
                   Washington, DC 20530-0001
12001715         +United States Attorney,    Attn: Barbara Parker,     Post Office Box 1702,    Macon, GA 31202-1702
12001803          VISA,   P.O. Box 30131,    Tampa, FL 33630-3131
12001801         +Valmont Industries, Inc.,    P.O. Box 96969,    Chicago, IL 60693-6969
12001802         +Vans Equipment Co. Inc.,    P.O. Box 3157,    Moultrie, GA 31776-3157
12001809         +WR Long, Inc.,    P.O. Box 460,    Tarboro, NC 27886-0460
12001804         +Weeks Farm Machinery Auction, Inc.,     c/o Dedra Varnadoe,    2186 Sylvester Highway,
                   Moultrie, GA 31768-7100
12018172         +Weeks Farm Machinery Auction, LLC,     c/o David L. Bury, Jr.,    Stone & Baxter, LLP,
                   577 Mulberry Street, Suite 800,     Macon, GA 31201-8256
12001805         +Wells Fargo Home Mor,    Po Box 10335,    Des Moines, IA 50306-0335
12001806          Wells Fargo Home Mortgage,    Attn: Written Correspondence/Bankruptcy,     Mac#2302-04e Pob 10335,
                   Des Moines, IA 50306
12001807         +Windstream,    P.O. Box 9001908,    Louisville, KY 40290-1908
12001808          Woods/Alloway,    P.O. Box 91736,    Chicago, IL 60693-1736

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr              E-mail/Text: fmbbankruptcy@fmb.net Dec 31 2019 17:42:43       Farmers and Merchants Bank,
                 PO Box 187,    Lakeland, GA 31635
12001721        E-mail/Text: brnotices@dor.ga.gov Dec 31 2019 17:43:00       #Georgia Dept. of Revenue,
                 Compliance Division,    ARCS-Bankruptcy,    1800 Century Blvd., NE, Suite 9100,
                 Atlanta, GA 30345-3205
12001753        E-mail/Text: mrdiscen@discover.com Dec 31 2019 17:42:45       Discover Financial,
                 Attn: Bankruptcy Department,    Po Box 15316,    Wilmington, DE 19850
12001754        E-mail/Text: mrdiscen@discover.com Dec 31 2019 17:42:45       Discover Financial,    Po Box 15316,
                 Wilmington, DE 19850
12032735        E-mail/Text: mrdiscen@discover.com Dec 31 2019 17:42:45       Discover Bank,
                 Discover Products Inc,    PO Box 3025,    New Albany, OH 43054-3025
12001755       +E-mail/Text: Bankruptcy.Consumer@dish.com Dec 31 2019 17:43:19       Dish Network,    PO Box 9033,
                 Littleton, CO 80160-9033
12001757        E-mail/Text: Legal.Bankruptcy@emcins.com Dec 31 2019 17:43:52       EMC Insurance Companies,
                 P.O. Box 219225,    Kansas City, MO 64121-9225
12001716       +E-mail/Text: USTP.REGION21.MC.ECF@USDOJ.GOV Dec 31 2019 17:43:55        Elizabeth A. Hardy,
                 440 Martin Luther King Jr. Blvd.,    Room 302,    Macon, GA 31201-7987
12001759        E-mail/Text: fmbbankruptcy@fmb.net Dec 31 2019 17:42:43       Farmers & Merchants Bank,
                 110 Carter St,    Lakeland, GA 31635
12001762        E-mail/Text: brnotices@dor.ga.gov Dec 31 2019 17:43:00       Georgia Dept. of Revenue,
                 Compliance Division,    ARCS-Bankruptcy,    1800 Century Blvd., NE, Suite 9100,
                 Atlanta, GA 30345-3205
12001719        E-mail/Text: cio.bncmail@irs.gov Dec 31 2019 17:42:53       Internal Revenue Service,
                 PO Box 7346,    Philadelphia, PA 19101-7346
12001786       +E-mail/Text: joe.nichols@nicholstillagetools.com Dec 31 2019 17:42:37
                 Nichols Tillage Tools, Inc.,    312 Hereford Avenue,    Sterling, CO 80751-8472
12001792        E-mail/Text: bankruptcy@safety-kleen.com Dec 31 2019 17:42:57       Safety-Kleen Corp.,
                 P.O. Box 650509,    Dallas, TX 75265-0509
12001720        E-mail/Text: atlreorg@sec.gov Dec 31 2019 17:43:18       U. S. Securities and Exchange Commission,
                 Atlanta Regional Office,    Reorganization Branch,    950 East Paces Ferry Rd NE., Ste. 900,
                 Atlanta, GA 30326-1382
                                                                                               TOTAL: 14

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +Weeks Farm Machinery Auction, Inc.,    c/o David L. Bury, Jr.,   Stone & Baxter, LLP,
                   577 Mulberry Street, Suite 800,    Macon, GA 31201-8256
12001728       ##+Ansung-USA, LLC,   1402 Dunn Drive Suite 110,    Carrollton, TX 75006-6927
12001744       ##+CNH Industrial Capital America, LLC,    19500 N. 1425 East Rd.,   Hudson, IL 61748-7630
12001796       ##+Stihl Southeast, Inc.,   2304 W. Taft Vineland Rd.,    Orlando, FL 32837-7837
                                                                                                TOTALS: 0, * 1, ## 3

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.
          Case 19-71228            Doc 50       Filed 01/02/20 Entered 01/03/20 00:35:15                         Desc Imaged
                                                Certificate of Notice Page 5 of 5


District/off: 113G-7                  User: LaSonja_G                    Page 3 of 3                          Date Rcvd: Dec 31, 2019
                                      Form ID: pdfntc                    Total Noticed: 106


              ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 30, 2019 at the address(es) listed below:
              Cary Ichter     on behalf of Plaintiff   Kubota Credit Corporation cichter@ichterdavis.com,
               jlemieux@ichterdavis.com
              David L. Bury, Jr.    on behalf of Creditor    Weeks Farm Machinery Auction, Inc.
               dbury@stoneandbaxter.com, mbelflower@stoneandbaxter.com;lchapman@stoneandbaxter.com
              John T. McGoldrick, Jr.    on behalf of Creditor    CNH Industrial Capital America, LLC
               jtmcgoldrick@martinsnow.com, sjones@martinsnow.com
              Joseph W. Dent    on behalf of Creditor    Diversified Financial Services, LLC
               jdent@watsonspence.com, kcook@watsonspence.com
              Karl Edward Osmus    on behalf of Creditor    Bank of Alapaha karlosmus@aol.com
              Mark A. Gilbert    on behalf of Creditor    Farmers and Merchants Bank
               mark.gilbert@colemantalley.com
              Robert M. Matson    GA69@ecfcbis.com;rmtrusteenotices@akin-webster.com
              Thomas D. Lovett    on behalf of Debtor Rickey S. Carter tlovett@kelleylovett.com,
               rbush@kelleylovett.com;gfricks@kelleylovett.com;thomas.lovett@kelleylovett.com;r62277@notify.best
               case.com
              U.S. Trustee - MAC    Ustp.region21.mc.ecf@usdoj.gov
              William Daniel Davis    on behalf of Plaintiff    Kubota Credit Corporation ddavis@ichterdavis.com,
               jlemieux@ichterdavis.com
                                                                                              TOTAL: 10
